DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In view of the amendments submitted on 06/07/2021, Examiner will now interpret the independent claims as follows:
First, the controller determines a direction in which the wind is blowing.
Second, a first and second group of turbines are selected based on the determined wind direction.  
Third, a correlation between the target power amount generated by the first and second groups of turbines is generated.
Fourth, a set value of an output parameter of at least one turbine in the first group of turbines is modified.
Fifth, after the set value is changed, the controller acquires an amount of power generated by the first and second groups of turbines (e.g., P1after and P2ref).
Sixth, the controller estimates a reference value for the first group (e.g., P1ref) based on P2ref and the correlation between the first and second groups
Finally, the controller evaluates the difference in power generated by the first group after the change by comparing P1after to P1ref.
If this is not the intended interpretation of the independent claims, Applicant must clarify the intended interpretation in a future response.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.  
With regards to the prior interpretation under §112(f), the new limitations substantially mirror the language of the prior claims.  The only notable difference in the claims (with respect to “means plus function”) language is amendment to recite various “units which” perform functions.  In this sense, the claims still fail to recite any structures for the various units.  The courts have previously held that “the title of the article in the specification may, by itself, be sufficient to indicate to one skilled in the art the precise structure of the means for performing the recited function, and it remanded the case to the district court "to consider the knowledge of one skilled in the art that indicated, based on unrefuted testimony, that the specification disclosed sufficient structure corresponding to the high-voltage means limitation."  Furthermore, “[t]he disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation.”  See MPEP §2181(II)(A).  In light of the above, Examiner will interpret Applicant’s remarks as an argument that the structure of the various “units” would fall under “common knowledge” in the art and, thus, amount to an implicit disclosure of the requisite structures.  
With regards to the rejection of claims 1, 6, and 7 under §112(b), Applicant asserts that these rejections are mooted by the cancellation of claims 1, 6, and 7.  While claims 8, 9, and 10 substantially mirror the content of cancelled claims 1, 6, and 7 (respectively), the new claims do 
With regards to the rejection of claims 1-7 under §103, Applicant first argues that Beltoft fails to disclose or teach the first and second group of turbines being “disposed along the acquired wind direction” as recited by instant claim 8.  Examiner respectfully disagrees.
	"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  As pointed out by Examiner, Beltoft explicitly discusses the benefits of incorporating an acquired wind direction into the transfer function in paragraph [0053].  See Office Action at p. 11, second paragraph.  Applicant fails to address this point, instead turning to paragraph [0062].  Here, Beltoft discloses that turbines on the farm are group, and each of the groups are distributed across the entire farm.  Based on this teaching, Applicant contends that “it is apparent from this teaching that … the reference wind turbines and the target wind turbines of Beltoft are not ‘disposed along the acquired wind direction.’”  
	In addition to completely ignoring the cited portion of the document, Applicant has imparted a much more limited scope on the phrase “disposed along the acquired wind direction.”  As pointed out by Applicant, the members of each group in Beltoft are distributed across the farm; thus, they are inherently “disposed along the acquired wind direction” in every instance because “disposed along the acquired wind direction” does not require the turbines to be disposed along a specific line.  Rather, “disposed along the acquired wind every turbine on the farm is disposed along the acquired wind direction.  
Further, “selection” of turbines such that they are disposed along the acquired wind direction imparts no meaningful limitation on the above.  As recited, it merely requires selection of one or more turbines that are in the path of the wind.  As such, this argument is not considered to be persuasive.  
	Applicant next argues that Beltoft fails to disclose or teach “a correlation between a target power amount generated by first turbines constituted of a first group of the wind turbines and a reference power amount generated by second turbines constituted of a second group of the wind tubines” (emphasis by Applicant).  Turning to Applicant’s own disclosure, “a target power amount” is “a power generation amount by all the wind turbines T belonging to the target wind turbine group Gt.”  As disclosed, “a reference power amount” is “a power generation amount by all of the wind turbines T belonging to the reference wind turbine group.”  Thus, the “correlation” between the two groups is nothing more than a correlation between a value (in Applicant’s case, power output) measured at both groups.  It would thus be reasonable to conclude that the parameter itself (i.e., power) is less important than the relationship between the groups.
	Furthermore, wind speed is strongly, if not directly, related to power output of the turbines (i.e., “power generation amount”).  Increases or decreases in wind speed alter the amount of power which may be generated by the wind turbines.  Even further, Beltoft implicitly links wind speed to power output in paragraphs [0066-70] by stating that “power performance data” for the turbines is gathered and is based on “wind speed” or “estimated wind speeds 
	In view of the foregoing, Examiner finds that Beltoft implicitly teaches a correlation between “a target power amount generated” and “a reference power amount generated” by the turbines groups in the sense that wind speed is linked, by Beltoft, to the power output of the turbines.  Even assuming, arguendo, that such teaching is not implicit, modification of Beltoft to utilize power output rather than measured wind speeds would have been obvious to one of ordinary skill in the art prior to the effective filing date because the two parameters are so strongly linked to each other.
	Applicant next argues that Beltoft fails to disclose or teach “a target power generation amount estimation unit which calculates a reference value indicating an estimated value of the target power amount which would be generated by the first turbines if the set value for the at least one turbine was not changed, the reference value for the target power amount being calculated, using the correlation, from the reference power amount of the second turbines which is acquired after the change of the set value for the at least one turbine.”  As pointed out by Applicant, this argument is founded on the notion that Beltoft fails to disclose the necessary correlation.  As discussed above, such teaching is implicit to Beltoft and thus Applicant’s argument is immediately undermined.  
	Since Beltoft discloses the correlation, and furthermore discloses a “power upgrade” on the target wind turbines (para. [0066-67]), the turbines are subsequently operated normally and power performance data (based on wind speeds) is measured for all groups (para. [0067-68]).  Using the locally measured wind speed and the previously generated transfer function i.e., the correlation between groups), Beltoft obtains power performance data for the target group.  Thus, Beltoft calculates a reference value indicating an estimated value of the target power amount (“power performance data … based on estimated wind speeds”) which would be generated by the first turbines if the set value for the at least one turbine was not changed (Beltoft discloses the estimation being performed after the change based on the transfer function generated before the change; thus, the power performance data of the target group amounts to data had the set value of the first turbines not been changed), the reference value being calculated, using the correlation (transfer function), from the reference power amount of the second turbines which is acquired after the change of the set value for the at least one turbine (paras. [0068-69]).
	Applicant has failed to argue that Beltoft differs by comparing the target power generation amount after the change to the reference value (i.e., an estimated amount that corresponds to power that would be generated before the change/had the change not occurred).  The disclosure of Beltoft is not wholly clear as to what is being compared to evaluate the effects of the power change.  A literal interpretation of the reference appears to suggest that the power performance of the reference group after the change is compared to the estimated power performance (i.e., the performance is based on an estimated wind speed) of the target group.  This interpretation is muddled by the disclosure of paragraph [0068] which states, in part, “any impact on the locally measured wind speeds at the target wind turbines 3, caused by the power upgrade, will not affect the power performance data of the target wind turbines.”  While this clarifies that the estimated power performance is determined as if the set change had not been made, it makes it unclear what precisely is being compared.  Comparison must compare the estimated power reference of the target group to an actual power performance of the target group (i.e., an amount measured after the change).  As such, Examiner finds that Beltoft implicitly discloses “a comparison between the target power generation amount after the change and the reference value.”
	In view of the arguments above, Examiner finds that the amended claims are properly rejected under Beltoft (a detailed rejection may be found below).  Dependent claims 2-5 have not been argued separately from their dependency on claim 8; as such, Examiner maintains that the rejection of the dependent claims under Beltoft is proper.  New claims 9 and 10 substantially mirror the content of claim 8 and, thus, are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0320667 (“Beltoft”), as best understood by Examiner.
Regarding claim 8, Beltoft discloses:
An operation evaluation apparatus for a wind farm including wind turbines, the operation evaluation apparatus comprising a computer including a processor executing a program for evaluating power generation amount of the wind turbines,

a wind direction acquisition unit which acquires a wind direction acting on the wind turbine group (implied, para. [0053] discusses the advantageous effects of determining the direction of the wind acting on the farm); 
a correlation acquisition unit which acquires a correlation (para. [0065] discusses a transfer function that is generated to establish “a relationship between … the target wind turbine and … the reference wind turbines”) between a target power amount generated by first turbines constituted of a first group of the wind turbines and a reference power amount generated by second turbines constituted of a second group of the wind turbines (FIG 1:2, 3), the first turbines being selected from the wind turbines so as to be disposed along the acquired wind direction (para. [0064]), the second turbines being selected from the turbines so as to be different from the first turbines and disposed along the acquired wind direction (FIG 1);
a set value changing unit which changes a set value of an output control parameter of at least one turbine belonging to the first group (paras. [0066-70] discuss the “power upgrade” of at least a target wind turbine based on the transfer functions); 
a power generation amount acquisition unit which, after a change of the set value for the at least one turbine, acquires: the target power amount generated by the first turbines including the at least one turbine for which the set value is changed; and the reference power amount generated by the second turbines (paras. [0068-70] regarding the measurement and comparison of “power performance data”);

an evaluation unit which evaluates the target power amount generated by the first turbines after the change of the set value for the at least one turbine based on a comparison between the target power amount generated

	While Beltoft may not explicitly disclose each and every limitation of the instant claim, those limitations are at least implicit (as detailed above) and thus Beltoft discloses each and every limitation of the instant claim either explicitly or implicitly.
Regarding claim 2
Regarding claim 3, Beltoft discloses the limitations as set forth in claim 8 and further discloses a criterial correlation generation unit configured to generate the criterial correlation for each of a plurality of combinations of the target wind turbine group and the reference wind turbine group each having the members determined in advance in accordance with a corresponding one of a plurality of wind directions, wherein the criterial correlation acquisition unit acquires the criterial correlation with respect to the combinations according to the acquired wind direction (implicit from para. [0053]).
Regarding claim 4, Beltoft discloses the limitations as set forth in claim 8 and further discloses a criterial correlation generation unit configured to generate the criterial correlation for each of a plurality of combinations of the target wind turbine group and the reference wind turbine group each having the members determined in advance in accordance with a corresponding one of a plurality of wind directions, and a wind direction change detection unit configured to detect a change in the wind direction, wherein, if the change in the wind direction is detected, the criterial correlation acquisition unit acquires the criterial correlation according to the wind direction after the change (implicit from para. [0053]; because the performance may vary “significantly, depending on the direction of the wind” it is necessary to continually monitor the wind direction and adjust the transfer functions accordingly).
Regarding claim 5, Beltoft discloses the limitations as set forth in claim 8 and further discloses a setting adoption unit configured to specify, based on an evaluation result of the evaluation unit, a position of a setting change wind turbine and to change a set value of the output control parameter of the wind turbine in the reference wind turbine group corresponding to the specified position to the set value after the setting change wind turbine is 
Regarding claims 9-10, Beltoft recites a method and storage medium for said method, wherein the method is merely a method of operating the device according to claim 8.  As such, the rejection of claim 8 applies, mutatis mutandis, to both claims 9 and 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832